ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Meltech/W.M. Schlosser Construction,         )      ASBCA No. 61752
 LLC, Joint Venture                          )
                                             )
Under Contract No. W91ZLK-07-D-0116          )

APPEARANCE FOR THE APPELLANT:                       Leonard A. Sacks, Esq.
                                                     Leonard A. Sacks & Associates, P.C.
                                                     Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Susan Kim, JA
                                                    CPT Brian C. Habib, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 2, 2020



                                                 DONALD E. KINNER
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61752, Appeal of Meltech/W.M.
Schlosser Construction, LLC, Joint Venture, rendered in conformance with the Board’s
Charter.

      Dated: July 2, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals